Stephens, J.
The Supreme Court of the United States having reversed the judgment of the Supreme Court of Georgia (157 Ga. 731, 121 S. E. 686), which affirmed the judgment of this court (29 Ga. App. 780, 116 S. E. 660) affirming the judgment of the superior court of Madison county, the judgment heretofore rendered by this court is vacated, and the judgment of the trial court overruling the defendant’s motion for a new trial is reversed. American Railway Express Co. v. Daniel, 269 U. S. 40 (70 L. ed. 14, 46 S. Ct. 15).

Judgment reversed.


Jenkins, P. J., and Bell, J., concur.